ORDER

PER CURIAM.
Appellant Paul Parker (“Parker”) appeals from the judgment of the motion court denying his Rule 24.0351 motion for post-conviction relief without an evidentia-ry hearing. Parker sought to set aside his guilty plea and conviction for one count of burglary and one count of misdemeanor stealing. On appeal, Parker claims that the motion court clearly erred in denying his motion without an evidentiary hearing because he alleged facts that, if proven, would entitle him to relief. Specifically, Parker asserts that plea counsel rendered ineffective assistance of counsel by failing to ■ advise Parker that he could receive a lengthy prison sentence if he did not complete a post-plea drug court program. Parker argues that plea counsel’s failure rendered his guilty plea involuntary and unknowing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).

. All rule references are to Mo. R. Civ. P. (2014).